COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-08-141-CR



JEFFREY L. VIAN										APPELLANT



	V.



THE STATE OF TEXAS	STATE

------------



FROM THE 371ST DISTRICT COURT OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

Appellant Jeffrey L. Vian entered an open plea of guilty to indecency with a child - contact. 
 
The trial court assessed his punishment at eight years’ confinement
. 

Vian’s court-appointed appellate counsel has filed a motion to withdraw as counsel and a brief in support of that motion.  Counsel’s brief and motion meet the requirements of 
Anders v. California
(footnote: 2) by presenting a professional evaluation of the record demonstrating why there are no arguable grounds for relief.  Vian has filed a pro se brief in which he enumerates two potential sources of error.
(footnote: 3)  In addition, the State has filed a letter brief.

As the reviewing court, we must conduct an independent evaluation of the record to determine whether counsel is correct in determining that the appeal is frivolous.  
See Stafford v. State
, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991); 
Mays v. State
, 904 S.W.2d 920, 923 (Tex. App.—Fort Worth 1995, no pet.).  Only then may we grant counsel’s motion to withdraw.  
See Penson v. Ohio
, 488 U.S. 75, 82–83, 109 S. Ct. 346, 351 (1988). 
 Because Vian entered an open plea of guilty, our independent review for potential error is limited to potential jurisdictional defects, the voluntariness of Vian’s plea, error that is not independent of and supports the judgment of guilt, and error occurring after entry of the guilty plea.  
See Monreal v. State
, 99 S.W.3d 615, 620 (Tex. Crim. App. 2003); 
Young v. State
, 8 S.W.3d 656, 666–67 (Tex. Crim. App. 2000).

We have carefully reviewed the record, counsel’s brief, Vian’s pro se brief, and the State’s letter brief.  We agree that the appeal is wholly frivolous and without merit.  We find nothing in the record that might arguably support the appeal.  
See Bledsoe v. State
, 178 S.W.3d 824, 827 (Tex. Crim. App. 2005).  We therefore grant the motion to withdraw filed by Vian’s counsel and affirm the trial court’s judgment.



		 PER CURIAM



PANEL: WALKER, GARDNER, and MCCOY, JJ.



DO NOT PUBLISH

Tex. R. App. P. 47.2(b)



DELIVERED:  March 19, 2009

FOOTNOTES
1:See
 Tex. R. App. P. 47.4.


2:386 U.S. 738, 87 S. Ct. 1396 (1967).


3:Vian also filed a motion to strike counsel’s brief
.  We deny his motion.